FORM OF EXCHANGEABLE SHARE SUPPORT AGREEMENT

THIS AGREEMENT made as of the 2nd day of August, 2007 effective as of the 9th
day of August, 2007.

AMONG:

COUNTERPATH SOLUTIONS, INC., a Nevada corporation, (“Parent”)

AND

6789722 CANADA INC., a corporation existing under the laws of Canada,
(“ExchangeCo”)

 

WHEREAS:

A.           Pursuant to an arrangement agreement (the “Arrangement Agreement”)
dated as of June 15, 2007 by and among Parent, ExchangeCo and NewHeights
Software Corporation (the “Company”), ExchangeCo has agreed to issue
exchangeable shares (the “Exchangeable Shares”) to certain holders of common
shares of the Company pursuant to the plan of arrangement (the “Arrangement”)
contemplated by the Arrangement Agreement; and

B.            Pursuant to the Arrangement Agreement, Parent and ExchangeCo have
agreed to execute an exchangeable share support agreement substantially in the
form of this Agreement.

THEREFORE in consideration of the respective covenants and agreements provided
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto covenant and
agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1

Defined Terms

Each term denoted herein by initial capital letters and not otherwise defined
herein shall have the meaning ascribed thereto in the rights, privileges,
restrictions and conditions (collectively, the “Share Provisions”) attaching to
the Exchangeable Shares attached as Appendix 1 to the Plan of Arrangement as set
out in Schedule D to the Arrangement Agreement, unless the context requires
otherwise.

1.2

Interpretation Not Affected by Headings

The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “Section” followed by a number
and/or a letter refer to the specified Article or Section of this Agreement. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, Section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.

 



 


--------------------------------------------------------------------------------



 

 

1.3

Number, Gender

Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include all genders.

1.4

Date for any Action

If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day. For the purposes of this agreement, a “Business Day”
means any day on which commercial banks are generally open for business in
Vancouver, British Columbia, other than a Saturday, a Sunday or a day observed
as a holiday in Vancouver, British Columbia under the laws of the Province of
British Columbia or the federal laws of Canada.

ARTICLE 2

COVENANTS OF PARENT AND EXCHANGECO

2.1

Covenants Regarding Exchangeable Shares

So long as any Exchangeable Shares not owned by Parent or its Affiliates are
outstanding, Parent will:

 

(a)

not declare or pay any dividends on the Parent Common Shares unless (i)
ExchangeCo shall (w) simultaneously declare or pay, as the case may be, an
equivalent dividend (as provided for in the Share Provisions and as determined
by the Board of Directors of ExchangeCo as contemplated by Section 2.7(d)
hereof) on the Exchangeable Shares (an “Equivalent Dividend”) and (x) have
sufficient money or other assets or authorized but unissued securities available
to enable the due declaration and the due and punctual payment, in accordance
with applicable law, of any Equivalent Dividend, or (ii) ExchangeCo shall (y)
subdivide the Exchangeable Shares in lieu of a stock dividend thereon (as
provided for in the Share Provisions) (an “Equivalent Stock Subdivision”), and
(z) have sufficient authorized but unissued securities available to enable the
Equivalent Stock Subdivision;

 

(b)

advise ExchangeCo sufficiently in advance of the declaration by Parent of any
dividend on Parent Common Shares and take all such other actions as are
reasonably necessary, in cooperation with ExchangeCo, to ensure that the
respective declaration date, record date and payment date for a dividend on the
Exchangeable Shares shall be the same as the declaration date, record date and
payment date for the corresponding dividend on the Parent Common Shares;

 

(c)

ensure that the record date for any dividend declared on Parent Common Shares is
not less than 10 Business Days after the declaration date of such dividend;

 

(d)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
pay and otherwise perform its obligations with respect to the satisfaction of
the Liquidation Amount, the Retraction Price or the Redemption Price in respect
of each issued and outstanding Exchangeable Share upon the liquidation,
dissolution or winding-up of ExchangeCo, the delivery of a Retraction Request by
a holder of Exchangeable Shares or a redemption of Exchangeable Shares by
ExchangeCo, as the case may be, including without limitation

 

- 2 -

 


--------------------------------------------------------------------------------



 

all such actions and all such things as are necessary or desirable to enable and
permit ExchangeCo to cause to be delivered Parent Common Shares to the holders
of Exchangeable Shares in accordance with the provisions of Article 5, 6 or 7,
as the case may be, of the Share Provisions; and

 

(e)

take all such actions and do all such things as are reasonably necessary or
desirable to enable and permit ExchangeCo, in accordance with applicable law, to
perform its obligations arising upon the exercise by ExchangeCo of the
Liquidation Call Right, the Retraction Call Right or the Redemption Call Right,
including without limitation all such actions and all such things as are
necessary or desirable to enable and permit ExchangeCo to cause to be delivered
Parent Common Shares to the holders of Exchangeable Shares in accordance with
the provisions of the Liquidation Call Right, the Retraction Call Right or the
Redemption Call Right, as the case may be.

2.2

Segregation of Funds

Parent will cause ExchangeCo to deposit a sufficient amount of funds in a
separate account of ExchangeCo and segregate a sufficient amount of such other
assets and property as is necessary to enable ExchangeCo to pay dividends when
due and to pay or otherwise satisfy its respective obligations under Article 5,
6 or 7 of the Share Provisions, as applicable.

2.3

Reservation of Parent Common Shares

Parent hereby represents, warrants and covenants in favour of ExchangeCo that
Parent has reserved for issuance and will, at all times while any Exchangeable
Shares (other than Exchangeable Shares held by Parent or its Affiliates) are
outstanding, keep available, free from pre-emptive and other rights, out of its
authorized and unissued capital stock such number of Parent Common Shares (or
other shares or securities into which Parent Common Shares may be reclassified
or changed as contemplated by Section 2.7 hereof) (a) as is equal to the sum of
(i) the number of Exchangeable Shares issued and outstanding from time to time
and (ii) the number of Exchangeable Shares issuable upon the exercise of all
rights to acquire Exchangeable Shares outstanding from time to time and (b) as
are now and may hereafter be required to enable and permit Parent to meet its
obligations under the Voting and Exchange Trust Agreement and under any other
security or commitment pursuant to which Parent may now or hereafter be required
to issue Parent Common Shares, to enable and permit ExchangeCo to meet its
obligations under each of the Liquidation Call Right, the Retraction Call Right
and the Redemption Call Right and its respective obligations hereunder and under
the Share Provisions.

2.4

Notification of Certain Events

In order to assist Parent to comply with its obligations hereunder and to permit
ExchangeCo to exercise the Liquidation Call Right, the Retraction Call Right and
the Redemption Call Right, ExchangeCo will notify Parent of each of the
following events at the time set forth below:

 

(a)

in the event of any determination by the Board of Directors of ExchangeCo to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding up its affairs, at
least 60 days prior to the proposed effective date of such liquidation,
dissolution, winding-up or other distribution;

 

(b)

promptly, upon the earlier of receipt by ExchangeCo of notice of and ExchangeCo
otherwise becoming aware of any threatened or instituted claim, suit, petition
or other

 

- 3 -

 


--------------------------------------------------------------------------------



 

proceedings with respect to the involuntary liquidation, dissolution or
winding-up of ExchangeCo or to effect any other distribution of the assets of
ExchangeCo among its shareholders for the purpose of winding up its affairs;

 

(c)

immediately, upon receipt by ExchangeCo of a Retraction Request;

 

(d)

on the same date on which notice of redemption is given to holders of
Exchangeable Shares, upon the determination of a Redemption Date in accordance
with the Share Provisions; and

 

(e)

as soon as practicable upon the issuance by ExchangeCo of any Exchangeable
Shares or rights to acquire Exchangeable Shares (other than the issuance of
Exchangeable Shares and rights to acquire Exchangeable Shares in exchange for
outstanding Common Shares of the Company pursuant to the Arrangement).

2.5

Delivery of Parent Common Shares to ExchangeCo

In furtherance of its obligations under Sections 2.1(d) and (e) hereof, upon
notice from ExchangeCo of any event that requires ExchangeCo to cause to be
delivered Parent Common Shares to any holder of Exchangeable Shares, Parent
shall forthwith issue and deliver or cause to be delivered to ExchangeCo the
requisite number of Parent Common Shares to be received by, and issued to or to
the order of, the former holder of the surrendered Exchangeable Shares, as
ExchangeCo shall direct. All such Parent Common Shares shall be duly authorized
and validly issued as fully paid and non-assessable and shall be free and clear
of any lien, claim or encumbrance. In consideration of the issuance and delivery
of each such Parent Common Share, ExchangeCo shall issue to Parent, or as Parent
shall direct, common shares of ExchangeCo having equivalent value.

2.6

Qualification of Parent Common Shares

Parent will in good faith expeditiously take all such reasonable actions and do
all such reasonable things as are necessary or desirable to cause any Parent
Common Shares (or other shares or securities into which Parent Common Shares may
be reclassified or changed as contemplated by Section 2.7 hereof) to be issued
and delivered hereunder, to be listed, quoted or posted for trading on all stock
exchanges and quotation systems on which outstanding Parent Common Shares (or
such other shares or securities) have been listed by Parent and remain listed
and quoted or posted for trading.

2.7

Economic Equivalence

 

(a)

Parent will not without prior approval of ExchangeCo and the prior approval of
the holders of the Exchangeable Shares given in accordance with Section 10.2 of
the Share Provisions:

 

(i)

issue or distribute Parent Common Shares (or securities exchangeable for or
convertible into or carrying rights to acquire Parent Common Shares) to the
holders of all or substantially all of the then outstanding Parent Common Shares
by way of stock dividend or other distribution, other than an issue of Parent
Common Shares (or securities exchangeable for or convertible into or carrying
rights to acquire Parent Common Shares) to holders of Parent Common Shares who
exercise an option to receive dividends in Parent Common Shares (or securities
exchangeable for or convertible into or carrying rights to acquire Parent Common
Shares) in lieu of receiving cash dividends; or

 

 

- 4 -

 


--------------------------------------------------------------------------------



 

 

 

(ii)

issue or distribute rights, options or warrants to the holders of all or
substantially all of the then outstanding Parent Common Shares entitling them to
subscribe for or to purchase Parent Common Shares (or securities exchangeable
for or convertible into or carrying rights to acquire Parent Common Shares); or

 

(iii)

issue or distribute to the holders of all or substantially all of the then
outstanding Parent Common Shares (A) shares or securities of Parent of any class
other than Parent Common Shares (other than shares convertible into or
exchangeable for or carrying rights to acquire Parent Common Shares), (B)
rights, options or warrants other than those referred to in Section 2.7(a)(ii)
above, (C) evidences of indebtedness of Parent or (D) assets of Parent, unless
the economic equivalent (as determined by the Board of Directors of ExchangeCo
as contemplated by Section 2.7(d) hereof) on a per share basis of such rights,
options, securities, shares, evidences of indebtedness or other assets is issued
or distributed simultaneously to holders of the Exchangeable Shares; provided
that, for greater certainty, the above restrictions shall not apply to any
securities issued or distributed by Parent in order to give effect to and to
consummate the transactions contemplated by, and in accordance with, the
Arrangement Agreement.

 

(b)

Parent will not without the prior approval of ExchangeCo and the prior approval
of the holders of the Exchangeable Shares given in accordance with Section 10.2
of the Share Provisions:

 

(i)

subdivide, redivide or change the then outstanding Parent Common Shares into a
greater number of Parent Common Shares; or

 

(ii)

reduce, combine, consolidate or change the then outstanding Parent Common Shares
into a lesser number of Parent Common Shares; or

 

(iii)

reclassify or otherwise change Parent Common Shares or effect an amalgamation,
merger, reorganization or other transaction affecting Parent Common Shares,

unless the same or an economically equivalent change (as determined by the Board
of Directors of ExchangeCo as contemplated by Section 2.7(d) hereof) shall
simultaneously be made to, or in the rights of the holders of, the Exchangeable
Shares.

 

(c)

Parent will ensure that the record date for any event referred to in Section
2.7(a) or 2.7(b) above, or (if no record date is applicable for such event) the
effective date for any such event, is not less than five Business Days after the
date on which such event is declared or announced by Parent (with
contemporaneous notification thereof by Parent to ExchangeCo).

 

(d)

The Board of Directors of ExchangeCo shall determine, in good faith and in its
sole discretion, economic equivalence for the purposes of any event referred to
in Section 2.7(a) or 2.7(b) hereof and each such determination shall be
conclusive and binding on Parent. In making each such determination, the
following factors shall, without excluding other factors determined by the Board
of Directors of ExchangeCo to be relevant, be considered by the Board of
Directors of ExchangeCo:

 

 

- 5 -

 


--------------------------------------------------------------------------------



 

 

 

(i)

in the case of any stock dividend or other distribution payable in Parent Common
Shares, the number of such shares issued in proportion to the number of Parent
Common Shares previously outstanding;

 

(ii)

in the case of the issuance or distribution of any rights, options or warrants
to subscribe for or purchase Parent Common Shares (or securities exercisable or
exchangeable for or convertible into or carrying rights to acquire Parent Common
Shares), the relationship between the exercise price of each such right, option
or warrant and the current market value (as determined by the Board of Directors
of ExchangeCo in the manner above contemplated) of a Parent Common Share;

 

(iii)

in the case of the issuance or distribution of any other form of property
(including without limitation any shares or securities of Parent of any class
other than Parent Common Shares, any rights, options or warrants other than
those referred to in Section 2.7(d)(ii) above, any evidences of indebtedness of
Parent or any assets of Parent), the relationship between the fair market value
(as determined by the Board of Directors of ExchangeCo in the manner above
contemplated) of such property to be issued or distributed with respect to each
outstanding Parent Common Share and the current market value (as determined by
the Board of Directors of ExchangeCo in the manner above contemplated) of a
Parent Common Share;

 

(iv)

in the case of any subdivision, redivision or change of the then outstanding
Parent Common Shares into a greater number of Parent Common Shares or the
reduction, combination, consolidation or change of the then outstanding Parent
Common Shares into a lesser number of Parent Common Shares or any amalgamation,
merger, reorganization or other transaction affecting Parent Common Shares, the
effect thereof upon the then outstanding Parent Common Shares; and

 

(v)

in all such cases, the general taxation consequences of the relevant event to
holders of Exchangeable Shares to the extent that such consequences may differ
from the taxation consequences to holders of Parent Common Shares as a result of
differences between taxation laws of Canada and the United States (except for
any differing consequences arising as a result of differing marginal taxation
rates and without regard to the individual circumstances of holders of
Exchangeable Shares).

For purposes of the foregoing determinations, the current market value of any
security listed and traded or quoted on a securities exchange shall be the
weighted average of the daily trading prices of such security during a period of
not less than 20 consecutive trading days ending not more than three trading
days before the date of determination on the principal securities exchange on
which such securities are listed and traded or quoted; provided, however, that
if in the opinion of the Board of Directors of ExchangeCo the public
distribution or trading activity of such securities during such period does not
create a market which reflects the fair market value of such securities, then
the current market value thereof shall be determined by the Board of Directors
of ExchangeCo, in good faith and in its sole discretion, and provided further
that any such determination by the Board of Directors of ExchangeCo shall be
conclusive and binding on Parent.

 

 

- 6 -

 


--------------------------------------------------------------------------------



 

 

 

(e)

ExchangeCo agrees that, to the extent required, upon due notice from Parent,
ExchangeCo will use its best efforts to take or cause to be taken such steps as
may be necessary for the purposes of ensuring that appropriate dividends are
paid or other distributions are made by ExchangeCo, or subdivisions, redivisions
or changes are made to the Exchangeable Shares, in order to implement the
required economic equivalent with respect to the Parent Common Shares and
Exchangeable Shares as provided for in this Section 2.7.

2.8

Tender Offers

In the event that a tender offer, share exchange offer, issuer bid, take-over
bid or similar transaction for the purpose of acquiring the Parent Common Shares
(an “Offer”) is proposed by Parent or is proposed to Parent or its shareholders
and is recommended by the Board of Directors of Parent, or is otherwise effected
or to be effected with the consent or approval of the Board of Directors of
Parent, and the Exchangeable Shares are not redeemed by ExchangeCo pursuant to
the Redemption Call Right, Parent will use its reasonable efforts expeditiously
and in good faith to take all such actions and do all such things as are
necessary or desirable to enable and permit holders of Exchangeable Shares to
participate in such Offer to the same extent and on an economically equivalent
basis as the holders of Parent Common Shares, without discrimination. Without
limiting the generality of the foregoing, Parent will use its reasonable efforts
expeditiously and in good faith to ensure that holders of Exchangeable Shares
may participate in all such Offers without being required to retract
Exchangeable Shares as against ExchangeCo (or, if so required, to ensure that
any such retraction, shall be effective only upon, and shall be conditional
upon, the closing of the Offer and only to the extent necessary to tender or
deposit to the Offer). Nothing herein shall affect the rights of ExchangeCo to
redeem Exchangeable Shares, as applicable, in the event of a Parent Control
Transaction.

2.9

Ownership of Outstanding Shares

Without the prior approval of ExchangeCo and the prior approval of the holders
of the Exchangeable Shares given in accordance with Section 10.2 of the Share
Provisions, Parent covenants and agrees in favour of ExchangeCo that, as long as
any outstanding Exchangeable Shares are owned by any person or entity other than
Parent or any of its Affiliates, Parent will be and remain the direct or
indirect beneficial owner of all issued and outstanding voting shares in the
capital of ExchangeCo.

2.10

Parent and Affiliates Not to Vote Exchangeable Shares

Parent covenants and agrees that it will appoint and cause to be appointed
proxyholders with respect to all Exchangeable Shares held by it and its
Affiliates for the sole purpose of attending each meeting of holders of
Exchangeable Shares in order to be counted as part of the quorum for each such
meeting. Parent further covenants and agrees that it will not, and will cause
its Affiliates not to, exercise any voting rights which may be exercisable by
holders of Exchangeable Shares from time to time pursuant to the Share
Provisions or pursuant to the provisions of the Canada Business Corporations Act
(or any successor or other corporate statute by which ExchangeCo may in the
future be governed) with respect to any Exchangeable Shares held by it or by its
Affiliates in respect of any matter considered at any meeting of holders of
Exchangeable Shares.

2.11

Rule 10b-18 Purchases

For certainty, nothing contained in this Agreement, including without limitation
the obligations of Parent contained in Section 2.8 hereof, shall limit the
ability of Parent or ExchangeCo to

 

- 7 -

 


--------------------------------------------------------------------------------



 

make a “Rule 10b-18 Purchase” of Parent Common Shares pursuant to Rule 10b-18 of
the U.S. Securities Exchange Act of 1934, as amended, or any successor
provisions thereof.

ARTICLE 3

PARENT SUCCESSORS

3.1

Certain Requirements in Respect of Combination, etc.

Parent shall not consummate any transaction (whether by way of reconstruction,
reorganization, consolidation, merger, transfer, sale, lease or otherwise)
whereby all or substantially all of its undertaking, property and assets would
become the property of any other person or, in the case of a merger, of the
continuing corporation resulting therefrom unless, but may do so if:

 

(a)

such other person or continuing corporation (the “Parent Successor”) by
operation of law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are reasonably necessary or advisable to evidence
the assumption by the Parent Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Parent Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of Parent under this Agreement; and

 

(b)

such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the other parties hereunder.

3.2

Vesting of Powers in Successor

Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver a
supplemental agreement hereto and thereupon Parent Successor shall possess and
from time to time may exercise each and every right and power of Parent under
this Agreement in the name of Parent or otherwise and any act or proceeding by
any provision of this Agreement required to be done or performed by the Board of
Directors of Parent or any officers of Parent may be done and performed with
like force and effect by the directors or officers of such Parent Successor.

3.3

Wholly-Owned Subsidiaries

Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of Parent with or into Parent or
the winding-up, liquidation or dissolution of any wholly-owned subsidiary of
Parent provided that all of the assets of such subsidiary are transferred to
Parent or another wholly-owned direct or indirect subsidiary of Parent and any
such transactions are expressly permitted by this Article 3.

 

 

- 8 -

 


--------------------------------------------------------------------------------



 

 

ARTICLE 4

GENERAL

4.1

Term

This Agreement shall come into force and be effective as of the date hereof and
shall terminate and be of no further force and effect at such time as no
Exchangeable Shares (or securities or rights convertible into or exchangeable
for or carrying rights to acquire Exchangeable Shares) are held by any person or
entity other than Parent and any of its Affiliates.

4.2

Changes In Capital of Parent and ExchangeCo

At all times after the occurrence of any event contemplated pursuant to Sections
2.7 and 2.8 hereof or otherwise, as a result of which either Parent Common
Shares or the Exchangeable Shares or both are in any way changed, this Agreement
shall forthwith be amended and modified as necessary in order that it shall
apply with full force and effect, mutatis mutandis, to all new securities into
which Parent Common Shares or the Exchangeable Shares or both are so changed and
the parties hereto shall execute and deliver an agreement in writing giving
effect to and evidencing such necessary amendments and modifications.

4.3

Severability

If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and this
Agreement shall be carried out as nearly as possible in accordance with its
original terms and conditions.

4.4

Amendments, Modifications

This Agreement may not be amended or modified except by an agreement in writing
executed by ExchangeCo and Parent and approved by the holders of the
Exchangeable Shares in accordance with Section 10.2 of the Share Provisions.

4.5

Ministerial Amendments

Notwithstanding the provisions of Section 4.4, the parties to this Agreement may
in writing at any time and from time to time, without the approval of the
holders of the Exchangeable Shares, amend or modify this Agreement for the
purposes of:

 

(a)

adding to the covenants of any or all parties provided that the Board of
Directors of each of ExchangeCo and Parent shall be of the good faith opinion
that such additions will not be prejudicial to the rights or interests of the
holders of the Exchangeable Shares;

 

(b)

making such amendments or modifications not inconsistent with this Agreement as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the Board of Directors of each of ExchangeCo and Parent,
it may be expedient to make, provided that each such Board of Directors shall be
of the good faith opinion that such amendments or modifications will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares; or

 

 

- 9 -

 


--------------------------------------------------------------------------------



 

 

 

(c)

making such changes or corrections which, on the advice of counsel to ExchangeCo
and Parent, are required for the purpose of curing or correcting any ambiguity
or defect or inconsistent provision or clerical omission or mistake or manifest
error, provided that the Boards of Directors of each of ExchangeCo and Parent
shall be of the good faith opinion that such changes or corrections will not be
prejudicial to the rights or interests of the holders of the Exchangeable
Shares.

4.6

Meeting to Consider Amendments

ExchangeCo, at the request of Parent, shall call a meeting or meetings of the
holders of the Exchangeable Shares for the purpose of considering any proposed
amendment or modification requiring approval pursuant to Section 4.4 hereof. Any
such meeting or meetings shall be called and held in accordance with the bylaws
of ExchangeCo, the Share Provisions and all applicable laws.

4.7

Amendments Only in Writing

No amendment to or modification or waiver of any of the provisions of this
Agreement otherwise permitted hereunder shall be effective unless made in
writing and signed by all of the parties hereto.

4.8

Enurement

This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.

4.9

Notices to Parties

All notices and other communications required or permitted to be delivered to a
party under this Agreement shall be in writing and shall be deemed to have been
properly delivered, given or received (a) upon receipt when delivered by hand or
(b) two business days after being sent by registered mail or by courier or
express delivery service or by facsimile, provided that in each case the notice
or communication is sent to the address or facsimile telephone number set forth
beneath the name of such party below:

 

(a)

if to Parent:

CounterPath Solutions, Inc.

Suite 300, One Bentall Centre

505 Burrard Street

Vancouver, BC V7X 1M3

 

Attention:  President

Fax:   (604) 320-3399

 

 

(b)

if to ExchangeCo:

 

6789722 Canada Inc.

Suite 300, One Bentall Centre

505 Burrard Street

Vancouver, BC   V7X 1M3

 

 

- 10 -

 


--------------------------------------------------------------------------------



 

 

Attention:   President

Fax:   (604) 320-3399

4.10

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which taken together shall constitute one and the same
instrument.

4.11

Jurisdiction

This Agreement shall be construed and enforced in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.

4.12

Fax Delivery

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

4.13

Attornment

Parent agrees that any action or proceeding arising out of or relating to this
Agreement may be instituted in the courts of British Columbia, waives any
objection which it may have now or hereafter to the venue of any such action or
proceeding, irrevocably submits to the jurisdiction of the said courts in any
such action or proceeding and hereby appoints ExchangeCo at its registered
office in the Province of British Columbia as attorney for service of process.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COUNTERPATH SOLUTIONS, INC.

 

Per:

/s/ Donovan Jones

Name:

Donovan Jones

Title:

President & CEO

 

 

6789722 CANADA INC.

 

Per:

/s/ David Karp

Name:

David Karp

Title:

Director

 

 

 

- 11 -

 

CW1193875.6

 